Title: Thomas Jefferson to John A. Morton, 6 March 1815
From: Jefferson, Thomas
To: Morton, John Archer


          Dear Sir Monticello  Mar. 6. 15.
          My friend Dr Barton for the benefit of his health proposes a voyage across the Atlantic, and a trial of the air of Europe. his route on the continent not being fixed, he may possibly visit Bordeaux. in that case I ask for him your civilities and good offices. he is one of the Vice presidents of the American Philosophical society, and of the Professors of the University of Philadelphia, and well known by his writings in the Physical sciences. should he make any stay with you, as the fine temperature of your city might invite, you will oblige me by procuring for him an acquaintance with some of the persons of science in your city; and I am happy in this occasion of assuring you of my great esteem and respect.
          Th: Jefferson
        